On Motion for, Rehearing.
This is' written- to- correct an erroneous statement in our original opinion wherein we stated that by point No, 5 appellant complains of the refusal of the trial court to submit to the jury a requested instruction relating to circumstantial evidence and in refusing to submit a requested definition defining circumstantial evidence in connection with such issue, when, as’ a matter of fact, appellant’s point No. 5 complained only of the action o.f the trial court in refusing to submit to the jury an instruction relating to circumstantial evidence and point Noi 6 complained of the refusal of the trial court to submit the requested definition, of circumstantial evidence. These two points were grouped and presented together and through inadvertence we referred to such points as being one point. It was our intention, which we did, to sustain appellant’s point No. 5 and to overrule appellant's point No. 6 for the reason that the requested definition or instruction was not a proper definition or instruction in connection with a charge on circumstantial evidence. We adhere to our original judgment reversing and remanding this cause and overrule ap-pellee’s motion for a rehearing.